TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00480-CV


Brandon Byrd, Individually and On Behalf of Others Similarly Situated, Appellant


v.


Farmers Texas County Mutual Insurance Company, Farmers Insurance Exchange
and Mid Century Insurance Company of Texas, Appellees




FROM THE 53RD JUDICIAL DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-GN-03-001145, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Brandon Byrd, Individually and on Behalf of Others Similarly Situated no
longer wishes to pursue his appeal and has filed a motion to dismiss.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a).


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Dismissed on Appellant's Motion
Filed:   October 12, 2007